      Case 1:17-cv-06850-LTS-SLC Document 70 Filed 08/27/20 Page 1 of 2

                    CH A FFET Z                      LI N D S E Y                 LLP
                               1700 BROADWAY, 33RD FLOOR, NEW YORK, NY 10019
                                   MAIN: +I 212 257 6960 ~ FAX: +I 212 257 6950

                                                                                      ANDREW POPLINGER, PARTNER
                                                                                            DIRECT: +I 212 257 6939
                                                                               A.POPLINGER@CHAFFETZLINDSEY.COM




                                                                        August 26, 2020



VIA ECF AND HAND DELIVERY

Honorable Laura Taylor Swain
United States District Court
Southern District of New York
500 Pearl Street, Room 17C
New York, New York 10007

       Re:    The Insurance Company of the State of Pennsylvania v. Equitas Insurance
       Limited, Case No. 17-cv-6850 (LTS) (HBP)

Dear Judge Swain,

We represent Plaintiff The Insurance Company of the State of Pennsylvania ("ICSOP") in the
above-referenced matter. Counsel for Defendant Equitas Insurance Limited ("EIL") has
reviewed and approved this letter.

In the past few days it has come to the attention of Counsel for ICSOP that a particular document
produced in discovery and separately designated by both parties as an exhibit in their summary
judgment papers allegedly contains certain confidential information that may constitute attorney
work-product related to ongoing litigation between non-parties to this action, and which should
have been redacted when the document was produced in discovery. Those portions of the
designated exhibit containing this allegedly confidential information were not relied upon or
cited by either party in their summary judgment submissions, and the document was not cited in
the Court's Summary Judgment Order [Dkt. # 62].

In accordance with the October 10, 2018 Stipulated Order as endorsed by the Court [Dkt. # 18],
ICSOP respectfully requests that the Court permit the parties to amend the record by replacing
the current version of the exhibits on the docket with a redacted version of the designated
document, removing the allegedly confidential information. For the Court's reference, we
enclose with the courtesy copy of this letter a copy of the file-stamped exhibits, on which we
have flagged and highlighted in blue the items for redaction. The proposed redactions to the
document will not require any redaction from any of the briefing previously filed in connection
with the motions. Therefore, the proposed measure will preserve the existing record in this
proceeding while also protecting the confidentiality of the redacted information by removing it
from the public record.




                                            W W W.CHAFFETZLINDSEY.COM
             Case 1:17-cv-06850-LTS-SLC Document 70 Filed 08/27/20 Page 2 of 2
     Hon. Laura Taylor Swain
                                                                   CHAFFETZ            LINDSEY   LLP
     Aucusr 26, 2020
     PAGE20F2




     For these reasons, ICSOP respectfully requests that the Court permit it to make the limited
     redactions indicated on the enclosures to this letter, and amend the record accordingly to replace
     the current unredacted exhibits with the redacted version of the designated document. Counsel
     for EIL has confirmed that EIL does not object to this requested relief.


                                                                 Respectfully submitted,

                                                                  ~"~.~

                                                                 Andrew L. Poplinger

     Enclosures (via hand delivery only)

     cc:        Sean Thomas Keely, Esq. (via email with enclosures)


The joint request to seal certain exhibits filed in
connection with the summary judgment motion is
GRANTED.

The parties are notified that the redacted exhibits are
not attached to the current Letter-Motion filed at ECF
No. 69.

Accordingly, by September 4, 2020 the parties are
directed to file the redacted exhibits on the docket.
In addition, they shall file a letter under seal listing by
ECF number the exhibits to be sealed. At that time,
the Court will make the original exhibits only visible
to the parties.

The Clerk of Court is respectfully directed to close the
Letter-Motion at ECF No. 69.

SO ORDERED                     8/27/2020




                                                W W W.CHAFFETZLI NDSEY.COM
